STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2021, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on November 3, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,353,763 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims
Claims 1, 12, and 17 were modified, claims 11 and 20 were canceled, and new claims 21-23 were added in an amendment filed in conjunction with a Request for Continued Examination (RCE) on October 15, 2021.
Claims 1-10, 12-19, and 21-23 are pending and are allowed.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Applicant presents the argument that the combination of the cited references does not teach the amended independent claims.  Upon consideration of Applicant’s arguments and the amended independent claims 1, 12, and 17, the Examiner agrees.  Specifically, while the cited prior art teaches performing a warm reboot to unhang a processor and retrieving data after performing the warm reboot, the cited references does not explicitly teach or reasonably suggest a processor configured to run a fault collection instruction of a BIOS of the computer during the warm reboot to collect the error data in response to an instruction of the baseboard management controller.  
Lim teaches that a Board Management Controller (BMC) can be used to handle catastrophic/fatal errors and query the state of the CPU, and that the BIOS can be used to handle and collect data for certain types of errors (usually non-fatal).  Brandyberry teaches quiescing the CPU subsequent to performing a warm reset to unhang the CPU so error data can be recovered.  The combination of Lim and Brandyberry, while teaching obtaining the error data from the processor after performing a warm reset as previously described in the claims, does not teach or reasonably suggest obtaining the error data from the processor during a warm reset as described in the amended claims.  Further search of the prior art found no prior art which explicitly teaches or reasonably suggests, either alone or in combination, the limitations of the amended independent claims when the claims are considered as a whole.  Independent claims 12 and 17, as amended, contain similar limitations as the amended claim 1. 
Accordingly, claims 1-10, 12-19, and 21-23 are allowed.  
.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113